Title: To Thomas Jefferson from Benjamin Henry Latrobe, 31 January 1809
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Washington, January 31st. 09
                  
                  Your letter of the 29th. relative to the Glass supplied to you from the public Stock, was received on Sunday and I have since then searched all the papers belonging to the office for an account of it, an employment which took up the whole of yesterday, & part of this morning before I succeeded. I hope this will plead my apology for the late answer to your note. It was Mr Lenthall’s habit to make all his entries on loose slips of paper, & never to throw away a memorandum even after it had ceased to be useful. Immediately after his death the order in which all these slips were kept was disturbed by the family in examining his papers: & prior to the first date of the books. I now keep it is difficult to find any thing relating to the public accts. without a thorough search.
                  In the account stated the prices are put down agreeably to the rate at which we have sold the glass which was too small for the windows of the public buildings, and at which Mr Clephan the glazier has himself bought it to sell again. But when it is considered that the Glass which you have received has been cut out of useless pieces, I think it ought not to be charged higher that the small Glass can be bought by the box in common times, to wit from 12 to 13$  
                     ⅌ box containing 100 feet inperft. and at this price, namely 12½ Cents ⅌ foot Mr Barry the painter paid for his Glass, if I am not very much mistaken.
                  The account rendered by Mr. Lenox, was directed by me to be charged at 10 Cts. being the actual cost to the public by the Crate, & making no allowance for breakage. In the annexed account I have put down every thing at this price. At the same time I copy the account for you from Mr Lenthall’s statement, which I always till now supposed to have been rendered long ago to the Superintendant to whom it is directed & for whom it is made out.—
                  I am with the highest respect Yrs.
                  
                     B Henry Latrobe
                     
                  
                  
                     
                        
                           
                              
                              The President of the United States 
                              
                                    Dr.
                              
                              
                           
                           
                              
                              From the Capitol
                              
                              
                           
                           
                              1808
                              
                              
                              
                              
                              
                           
                           
                              March 15th.
                              
                              
                              
                              
                           
                           
                              To
                              200 panes of Glass cut
                              12 x 12
                              @ 22 Cts.
                              44.—$
                              
                           
                           
                              
                              300 do
                              12 x 18
                              
                                  40
                              120.— 
                              
                              
                           
                           
                              
                              
                                  50 do
                              14 x 18
                              
                                  50
                              25.— 
                              
                              
                           
                           
                              No.
                              8 boxes for package of do
                              
                              
                                      5.04
                              
                              
                           
                           
                              
                              
                                  
                                 averaging 25 6/10 C per foot
                              
                              $194.04
                              
                                 
                              
                           
                           
                              from
                              the Presidents house—
                              
                              
                              
                              
                           
                           
                              
                              422 f. 9 in do
                              12
                              
                              
                                    50.73
                              
                              
                           
                           
                              
                              
                                 averaging 12. cents per foot
                              
                              224.77
                              
                           
                        
                        
                     
                     
                        [Jefferson’s Note:]
                     
                     
                        
                           
                              737.5
                              sq. f. from capitol
                              92.1875
                              
                              
                           
                           
                              
                                 
                                     422.75
                              
                              do. from Pr’s H
                              
                                 52.84375
                              
                              
                              
                           
                           
                              1160.25
                              sq. f @ 12½ cents
                              
                              145.03
                              
                           
                           
                              
                              packing boxes
                              
                              
                                     5.04
                              
                              
                           
                           
                              
                              
                              
                              150.07
                              
                           
                        
                     
                     
                     Clephan bought to sell again @ 10. cents
                     but 12½ cents is what such glass can be bought at by the box.
                  
                  
                  
               